DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6- 8, 13 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2021/0247535 (Fitz-Gerald).

Regarding claims 1, 8 and 15, Fitz-Gerald discloses a system comprising: a processing device; and a memory device that includes instructions executable by the processing device for causing the processing device to perform operations (“central processing unit (CPU) 802” [0062]) comprising: 
receiving fault likelihood data about a subterranean environment (“Access fault probability” (FIG 2, 210)); 
applying a binary mask filter using a tuning parameter to convert the fault likelihood data to binary distribution data having a plurality of pixels arranged in a plurality of profiles in at least two directions (“filter the fault probability volume” (FIG 2, 220), “the fault volume may undergo additional processing, such as one or both of filtering/preprocessing or skeletonizing, prior to being used to generate the undirected graph” [0024], “fault orientation variations” [FIG 6C], “fault probabilities associated with the directly adjacent nodes to the respective node (e.g., the 26 adjacent nodes) may be analyzed” [0027], “ the binary volume may be thinned, such as illustrated in FIGS. 4A and 4B, FIG 6A illustrates assigning a node to the undirected graph, with the assigned node representing the IJK voxel position of a binary volume representing thinned (e.g., skeletonized) fault feature converted to graph form” [0054]); 
performing, for each profile of the plurality of profiles, fault skeletonization on the binary distribution data to form fault skeletonization data with pixels connected that represent part of a fracture (“thin/skeletonize the filtered fault probability volume” (FIG 2, 230), “the fault volume may undergo additional processing, such as one or both of filtering/preprocessing or skeletonizing, prior to being used to generate the undirected graph” [0024]); 
converting the fault skeletonization data to seismic volume data (“compute fault orientations on the thinned/skeletonized fault probability volume” (FIG 2, 240), “The fault volume, whether filtered/skeletonized or not, is subject to a transformation in order to generate the undirected graph. As one example transformation, the undirected graph is generated from and/or has information abstracted from the fault voxels from the fault probability volume.” [0025]
combining and filtering the seismic volume data in the at least two directions to form combined seismic volume data (“Further, one or more attributes or metrics may be associated with a fault voxel or a pair of fault voxels (e.g., such as an adjacent pair of fault voxels that define orientation and/or number of neighbors), which in turn may be used to filter the undirected graph, thereby separating fault features (e.g., separate the amalgamated fault features in to individual connected components). In this way, the undirected graph is a representation of relational indexing that conveys conditional connectivity (e.g., the individual connected components) in order to identify the connected components” [0025]); and 
outputting the combined seismic volume data as an image for use in detecting objects to plan a wellbore operation (“fault branches may be created from the fault attribute volume (e.g., a voxelized/discretized representation of faults). In particular, after filtering and/or skeletonization, the fault probability for a respective node may be analyzed” [0026]).

Regarding claims 6, 13 and 20, Fitz-Gerald generally discloses the system above, and further discloses the memory device further includes instructions executable by the processing device for causing the processing device to perform the operations independent of structural dip and strike angle data for the subterranean environment (“This process results in the generation of two separate volumes that describe the orientation of the faults at any given location including: (1) local structural azimuth; and (2) local structural dip. Local structural azimuth describes how the fault is oriented in a compass sense, whereas the local structural dip describes the angle (e.g., in degrees) that the fault is dipping. Other measures of determining object orientation, such as gradient structure tensor or the like, are contemplated. Thus, one or more attributes (e.g., one or both of the local structural azimuth or the local structural dip), indicative of aspect(s) of the fault such as orientation may be used during the construction of the undirected graph as a measure of connectedness (and optionally to determine whether to remove a connection)” [0043]).
Regarding claim 7, Fitz-Gerald generally discloses the system above, and further discloses the plurality of profiles are in three directions comprising an inline direction, a crossline direction, and a depth direction (“A voxel comprises a 3D pixel where the dimensions are specific to the seismic geometry and may be measured as an inline X crossline×Z sample. For example, if the data has an inline increment of 25 m, a crossline of 25 m, and a Z of 4 ms, the voxel is 25×25×4. In this way, a voxel comprises a brick of seismic data whose size equates to the following dimensions: inline increment by crossline increment by Z sample increment” [0035] a voxel includes 3D dimensions / directions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2021/0247535 (Fitz-Gerald) in view of US 2019/0302290 (Alwon).

Regarding claims 2, 9 and 16, Fitz-Gerald generally discloses the system above, but does not explicitly disclose the memory device further includes instructions executable by the processing device for causing the processing device to apply a Generative Adversarial Network to the fault likelihood data to generate data with enhanced resolution prior to applying the binary mask filter.
	However, a like reference Alwon teaches (“system can include circuitry that can implement one or more generative adversarial networks, or GANs, which are a class of machine learning techniques” [0035]),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Fitz-Gerald to use Generative Adversarial Network as taught by Alwon to accurately output the seismic volume data. 

Regarding claims 5, 12 and 19, Fitz-Gerald generally discloses the system above, but does not explicitly disclose causing the processing device to receive fault likelihood data about the subterranean environment from a machine learning model.
However, a like reference Alwon teaches (“system can include circuitry that can implement one or more generative adversarial networks, or GANs, which are a class of machine learning techniques” [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Fitz-Gerald to use Generative Adversarial Network as taught by Alwon to accurately output the seismic volume data. 
Allowable Subject Matter
Claims 3-4, 10-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3, 10 and 17, though the prior art discloses the above, the prior art fails to teach or suggest the further inclusion of:
checking each pixel of the plurality of pixels for a first plurality of conditions, the first plurality of conditions comprising: a first particular pixel has a first value and eight neighbors, wherein each of the eight neighbors is defined by their position with respect to the first particular pixel; the first particular pixel has between two neighbors and six neighbors that are the first value; a number of transitions from a second value to the first value in a sequence of the eight neighbors is one; at least one of the eight neighbors at a second position with respect to the first particular pixel, a fourth position with respect to the first particular pixel, or a sixth position with respect to the first particular pixel is the second value; and at least one of the eight neighbors at the fourth position with respect to the first particular pixel, the sixth position with respect to the first particular pixel, or an eighth position with respect to the first particular pixel is the second value; setting the first particular pixel to the second value upon verifying the first plurality of conditions is satisfied for the first particular pixel; repeating checking each pixel of the plurality of pixels until no pixel of the plurality of pixels satisfies the first plurality of conditions.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
	Each remaining claims 4, 11, 18 depend upon independent claims 3, 10 and 17 and thus is allowable for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857